     Case 3:20-cv-00658-MMD-CLB Document 3 Filed 01/19/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     JOHN DAVID PAMPLIN,                               Case No. 3:20-cv-00658-MMD-CLB

7                                  Petitioner,                         ORDER
             v.
8
      PERRY RUSSEL, et al.,
9
                                Respondents.
10

11          Petitioner John Pamplin has filed a pro se 28 U.S.C. § 2254 petition for writ of

12   habeas corpus. (ECF No. 1-1 (“Petition”).) The Court grants Petitioner’s application to

13   proceed in forma pauperis (ECF No. 1). The Court has reviewed the Petition, and it is

14   dismissed as successive.

15          Petitioner states on the face of the Petition that in Case No. 3:08-cv-00007-RCJ-

16   VPC, which Petitioner initiated in 2008, he sought federal habeas corpus relief from his

17   same state court conviction. That federal petition was dismissed on January 14, 2011,

18   and this Court denied a certificate of appealability. See Pamplin v. Benedetti, et al., Case

19   No. 3:08-cv-00007-RCJ-VPC, ECF Nos. 34, 35 (D. Nev. Jan. 1, 2011). Petitioner

20   appealed, and the Ninth Circuit Court of Appeals denied Petitioner’s request for a

21   certificate of appealability on December 20, 2011. (Id. at ECF No. 44.) Petitioner

22   thereafter filed a petition for a writ of certiorari with the United States Supreme Court, and

23   that petition was denied on May 14, 2012. (Id. at ECF Nos. 43, 45.)

24          On June 11, 2018, Petitioner filed a motion for “request for rehearing on original

25   and amended petitions.” (Id. at ECF No. 46.) That motion was denied on June 18, 2018.

26   (Id. at ECF No. 48.) Petitioner appealed the June 18, 2018 denial order, and the Ninth
27   Circuit denied his request for a certificate of appealability on November 16, 2018. (Id. at

28   ECF No. 52.)
     Case 3:20-cv-00658-MMD-CLB Document 3 Filed 01/19/21 Page 2 of 2



1           Petitioner must obtain permission from the Ninth Circuit under 28 U.S.C. § 2244(b)

2    to file a second or successive petition for writ of habeas corpus. Without such permission,

3    this Court is without jurisdiction to entertain a challenge to Petitioner’s state court

4    conviction or sentence. See Burton v. Stewart, 549 U.S. 147, 153 (2007). Consequently,

5    this action is dismissed.

6           It is therefore ordered that Petitioner’s motion to proceed in forma pauperis (ECF

7    No. 1) is granted.

8           The Clerk of Court is directed to file the Petition (ECF No. 1-1).

9           It is further ordered that this proceeding is dismissed for lack of jurisdiction.

10          It is further ordered that a certificate of appealability is denied.

11          The Clerk of Court is directed to enter judgment accordingly and close this case.

12          DATED THIS 19th Day of January 2021.

13

14

15                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    2
